DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 3 – 9, 12, 13, 15, 18 - 20 are amended; Claim 2 is cancelled; Claim 21 is added.  Claims 1, 3 – 21 are currently pending and subject to examination.

Response to Arguments
In light of the amendments to the claims to remedy the informalities pointed out in the previous office action, the rejection under 35 U.S.C. 101 applied to claims 18 – 20 is hereby withdrawn.
Applicant’s arguments in the remarks dated 09/16/2021 with respect to the Yang reference have been fully considered and are found to be persuasive.  However, in light of the amendments to the claims, a new ground(s) of rejection is made in view of Lim et al.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 – 15, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20200266873 A1) in view of Jung et al. (US 20200314765 A1).

et al. discloses a device (Lim et al., FIG. 7, gNB), comprising: a processor (Lim et al., FIG. 13, processor 220); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Lim et al., FIG. 13, memory 230), comprising: 
receiving, from a user equipment (Lim et al., FIG. 7, UE), an information element that comprises an effective isotropic radiated power capability of the user equipment device (Lim et al., [0188] the UE may transmit UE capability information to a base station (gNB), where the UE capability information may include first information related a capability of supporting beam correspondence.  The beam correspondence may be determined based on at least a beam correspondence tolerance requirement, where the beam correspondence tolerance requirement may include a delta effective isotropic radiated power (EIRP) of 3 dB), 
wherein information other than the effective isotropic radiated power capability is not included in the information element (Lim et al., [0191] the first information related the capability of supporting the beam correspondence may be set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met; [0193] the first information related the capability of supporting the beam correspondence may be set to a bit 0, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met with an uplink beam sweeping).
Lim et al. does not expressly disclose scheduling uplink physical resource blocks based on the effective isotropic radiated power capability of the user equipment device.
et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses scheduling uplink physical resource blocks based on the effective isotropic radiated power capability of the user equipment device (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling uplink physical resource blocks based on the effective isotropic radiated power capability of the user equipment device as taught by Jung et al. with the system of Lim et al. in order to allocates uplink resources (Jung et al., [0149]).

Regarding claim 3, Lim et al. - Jung et al. discloses receiving the information element based on the user equipment device communicatively connecting to the device (Lim et al., [0097] – [0100] in 5G NR, the UE defines a physical block channel (PBCH) including information required to perform an initial access, the UE receives the SS block and performs cell detection and measurement, where beam sweeping is performed on the SS).

et al. - Jung et al. discloses receiving a first indication of a measured baseband output power of the user equipment device (Lim et al., [0107] beam correspondence is an ability of the UE to select a suitable beam for UL transmission based on DL measurements, in relation to [0188] the UE capability information may include first information related a capability of supporting beam correspondence); and 
receiving a second indication of a minimum peak effective isotropic radiated power of the user equipment device (Lim et al., [0188] the beam correspondence tolerance requirement may include a delta effective isotropic radiated power (EIRP) of 3 dB).

Regarding claim 6, Lim et al. - Jung et al. discloses prior to the receiving the effective isotropic radiated power capability of the user equipment device (Jung et al., [0180] it is needed to specify information or parameters for P-MPR reporting, which are transmitted via the UE capability information), sending a request to the user equipment device to report the effective isotropic radiated power capability (Jung et al., see table 36; the UE filtered the band combinations in the supported Band Combination List in accordance with the applied Freq Band List Filter where the UE does not include this field if the UE capability is requested by E-UTRAN and the network request includes the field eutra-nr-only).  The motivation is the same as in claim 1.

et al. - Jung et al. discloses determining the effective isotropic radiated power capability of the user equipment device satisfies a defined threshold capability (Lim et al., [0191] the first information related the capability of supporting the beam correspondence may be set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met); and 
scheduling a first number of physical resource blocks to the user equipment device as compared to a second number of physical resource blocks scheduled based on the effective isotropic radiated power capability not satisfying the defined threshold capability (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), 
wherein the first number comprises more physical resource blocks than the second number (Jung et al., [0177] the network can schedule the higher maximum power regardless of P-MPR level in cell edge region).  The motivation is the same as in claim 1.

Regarding claim 8, Lim et al. - Jung et al. discloses determining the effective isotropic radiated power capability of the user equipment device does not satisfy a defined threshold capability (Lim et al., [0193] the first information related the capability of supporting the beam correspondence may be set to a bit 0, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met with an uplink beam sweeping); and 
Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), 
wherein the first number comprises fewer physical resource blocks than the second number (Jung et al., [0148] the default value of max Uplink Duty Cycle to guarantee the network coverage without P-MPR, which was same principle to decide max Uplink Duty Cycle at FR1, where FR1 may refer to a sub-6-GHz range frequency band).  The motivation is the same as in claim 1.

Regarding claim 9, Lim et al. - Jung et al. discloses determining the effective isotropic radiated power capability of the user equipment device satisfies a defined threshold capability (Lim et al., [0191] the first information related the capability of supporting the beam correspondence may be set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met); and 
scheduling a digital modulation to the user equipment device (Jung et al., [0128] the requirement for the UE which supports a single FR2, an above-6-GHz range band, is specified in Table 23 and Table 24).  The motivation is the same as in claim 1.

et al. - Jung et al. discloses the device is deployed in a non-standalone deployment architecture (Lim et al., FIGS. 2a and 2B, non-standalone architecture (NSA)).

Regarding claim 11, Lim et al. - Jung et al. discloses the device is deployed in a standalone deployment architecture (Lim et al., FIG. 2c, standalone architecture (SA)).

Regarding claim 12, Lim et al. discloses a method (Lim et al., FIG. 7), comprising: receiving, by a system comprising a processor (Lim et al., FIG. 13, processor 220), a first indication of a baseband output power of a mobile device (Lim et al., [0107] beam correspondence is an ability of the UE to select a suitable beam for UL transmission based on DL measurements, in relation to [0188] the UE capability information may include first information related a capability of supporting beam correspondence) and 
a second indication of a minimum peak effective isotropic radiated power of the mobile device (Lim et al., [0188] the beam correspondence tolerance requirement may include a delta effective isotropic radiated power (EIRP) of 3 dB), 
wherein the first indication is received as a first information element that is dedicated for the baseband output power (Lim et al., [0107] beam correspondence is an ability of the UE to select a suitable beam for UL transmission based on DL measurements), and 
Lim et al., [0193] the first information related the capability of supporting the beam correspondence may be set to a bit 0, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met with an uplink beam sweeping).
Lim et al. does not expressly disclose scheduling, by the system, uplink physical resource blocks based on the first indication and the second indication, wherein the scheduling is performed during initial access.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses scheduling, by the system, uplink physical resource blocks based on the first indication and the second indication (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), wherein the scheduling is performed during initial access (Jung et al., [0148] the base station/gNB allocates uplink resources where the wireless device/UE transmits a PUSCH signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling, by the system, uplink physical resource blocks based on the first indication and the second indication, et al. with the system of Lim et al. in order to allocates uplink resources (Jung et al., [0149]).

Regarding claim 13, Lim et al. - Jung et al. discloses scheduling a quantity of uplink physical resource blocks determined based on the second indication (Jung et al., [0149] the base station/gNB transmits downlink control information (DCI) including an uplink grant via a PDCCH, where the uplink grant includes information on the allocated uplink resources based on the uplink scheduling).  The motivation is the same as in claim 12.

Regarding claim 14, Lim et al. - Jung et al. discloses the quantity is higher based on the minimum peak effective isotropic radiated power satisfying a defined threshold (Lim et al., [0188] the beam correspondence tolerance requirement may include a delta effective isotropic radiated power (EIRP) of 3 dB), and 
wherein the quantity is lower based on the minimum peak effective isotropic radiated power not satisfying the defined threshold (Jung et al., [0148] the default value of max Uplink Duty Cycle to guarantee the network coverage without P-MPR which was same principle to decide max Uplink Duty Cycle at FR1, where FR1 may refer to an sub-6-GHz range frequency band). The motivation is the same as in claim 12.

et al. - Jung et al. discloses receiving the first information element and the second information element in a message received from the mobile device (Lim et al., [0188] the UE may transmit UE capability information (UE feature 2-20) to a base station (gNB), where the UE capability information may include first information related a capability of supporting beam correspondence), and 
wherein the information element comprises the first indication and the second indication (Lim et al., [0188] the beam correspondence tolerance requirement may include a delta effective isotropic radiated power (EIRP) of 3 dB).

Regarding claim 18, Lim et al. discloses a non-transitory machine-readable storage medium, comprising executable instructions (Lim et al., FIG. 13, memory 230) that, when executed by a processor (Lim et al., FIG. 13, processor 220), facilitate performance of operations, comprising: 
obtaining, from a user equipment device, an initial access request that comprises a first information element that comprises a baseband output power measurement (Lim et al., [0107] beam correspondence is an ability of the UE to select a suitable beam for UL transmission based on DL measurements, in relation to [0188] the UE capability information may include first information related a capability of supporting beam correspondence) and a second information element that comprises a minimum peak effective isotropic radiated power of the user equipment device (Lim et al., [0188] the beam correspondence tolerance requirement may include a delta effective isotropic radiated power (EIRP) of 3 dB). 
Lim et al. does not expressly disclose scheduling a quantity of physical resource blocks to the user equipment device as a function of the baseband output power measurement and the minimum peak effective isotropic radiated power.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) scheduling a quantity of physical resource blocks to the user equipment device as a function of the baseband output power measurement (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE) and the minimum peak effective isotropic radiated power (Jung et al., [0148] the base station/gNB allocates uplink resources where the wireless device/UE transmits a PUSCH signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling a quantity of physical resource blocks to the user equipment device as a function of the baseband output power measurement and the minimum peak effective isotropic radiated power as taught by Jung et al. with the system of Lim et al. in order to allocates uplink resources (Jung et al., [0149]).

et al. - Jung et al. discloses the quantity of physical resource blocks is a first quantity based on the minimum peak effective isotropic radiated power satisfying a defined threshold (Lim et al., [0191] the first information related the capability of supporting the beam correspondence may be set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met), and 
wherein the quantity of physical resource blocks is a second quantity based on the minimum peak effective isotropic radiated power not satisfying the defined threshold (Jung et al., [0148] the default value of max Uplink Duty Cycle to guarantee the network coverage without P-MPR which was same principle to decide max Uplink Duty Cycle at FR1, where FR1 may refer to an sub-6-GHz range frequency band). The motivation is the same as in claim 18.

Regarding claim 21, Lim et al. - Jung et al. discloses determining the minimum peak effective isotropic radiated power of the mobile device satisfies a defined threshold capability (Lim et al., [0191] the first information related the capability of supporting the beam correspondence may be set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met); and 
scheduling a digital modulation to the mobile device (Jung et al., [0128] the requirement for the UE which supports a single FR2, an above-6-GHz range band, is specified in Table 23 and Table 24). The motivation is the same as in claim 12.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. and Jung et al., as applied to claim 1 or 18 above, further in view of Jeon et al. (US 20110103282 A1).

Regarding claim 4, Lim et al. - Jung et al. do not expressly disclose determining communication of the user equipment device is to be handed off from a first device to a second device; and sending a handover message to the second device, wherein the handover message comprises the information element.
Jeon et al., for example from an analogous field of endeavor (Jeon et al., [0038] determining the maximum transmission power of a handover message considering uplink of an MS in a mobile communication system) discloses determining communication of the user equipment device is to be handed off from a first device to a second device (Jeon et al., [0044] If a downlink signal of a serving BS is attenuated, the BS or MS may initiate a handover request to a neighbor BS); and 
sending a handover message to the second device (Jeon et al., [0045] the serving BS transmits a handover pre-notification message to the neighbor BSs), wherein the handover message comprises the information element (Jeon et al., [0045] the handover pre-notification message includes information of required QoS, bandwidth, and the like).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining communication of the user equipment device is to be handed off from a first device to a second device; et al. - Jung et al. in order to provide an average equivalent isotropic received power for the handover ranging message (Jeon et al., [0046]).

Regarding claim 20, Lim et al. - Jung et al. do not expressly disclose determining communication of the user equipment device is scheduled to be transferred from a source cell device of a source cell of a communications network to a target cell device of a target cell of the communications network based on a movement of the user equipment device; and facilitating conveyance of a message from the source cell to the target cell, wherein the message comprises the information element.
Jeon et al., for example from an analogous field of endeavor (Jeon et al., [0038] determining the maximum transmission power of a handover message considering uplink of an MS in a mobile communication system) discloses determining communication of the user equipment device is scheduled to be transferred from a source cell device of a source cell of a communications network to a target cell device of a target cell of the communications network based on a movement of the user equipment device (Jeon et al., [0044] If a downlink signal of a serving BS is attenuated, the BS or MS may initiate a handover request to a neighbor BS); and 
facilitating conveyance of a message from the source cell to the target cell (Jeon et al., [0045] the serving BS transmits a handover pre-notification message to the neighbor BSs), wherein the handover message comprises the information element Jeon et al., [0045] the handover pre-notification message includes information of required QoS, bandwidth, and the like).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining communication of the user equipment device is scheduled to be transferred from a source cell device of a source cell of a communications network to a target cell device of a target cell of the communications network based on a movement of the user equipment device; and facilitating conveyance of a message from the source cell to the target cell, wherein the message comprises the information element as taught by Jeon et al. with combined the system of Lim et al. - Jung et al. in order to provide an average equivalent isotropic received power for the handover ranging message (Jeon et al., [0046]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. and Jung et al., as applied to claim 12 above, further in view of Hafeez et al. (US 20200267736 A1).

Regarding claim 16, Lim et al. - Jung et al. do not expressly disclose retaining, by the system, the first indication and the second indication as historical information; and accessing, by the system, the historical information based on the mobile device establishing a second initial access with the system.
Hafeez et al., for example from an analogous field of endeavor (Hafeez et al., [0060] multi-beam and multi-channel listen before talk (LBT) are performed jointly such that CCA is performed on a subset of possible combinations of channels and beams selected based on a criterion such as transmitter/receiver capabilities, performance metric, or regulatory constraints/max EIRP in a given bandwidth) suggests retaining, by a system, historical information (Hafeez et al., [0074] a device can comprise a machine learning and reasoning component that can be utilized to automate one or more of the use of explicitly and/or implicitly trained statistical classifiers in connection with performing inference and/or probabilistic determinations and/or statistical-based determinations); and accessing, by the system, the historical information based on the mobile device establishing a second initial access with the system (Hafeez et al., [0076] the machine learning and reasoning component can infer activity and/or inactivity on beams, by obtaining knowledge about the possible actions and knowledge about historical information of which beams are usually inactive).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine retaining, by the system, the first indication and the second indication as historical information; and accessing, by the system, the historical information based on the mobile device establishing a second initial access with the system as taught by Hafeez et al. with the combined system of Lim et al. – Jung et al. in order to check for activity/inactivity in the primary and secondary beams (Hafeez et al., [0076]).

Regarding claim 17, Lim et al. - Jung et al. disclose utilizing, by the system, the first indication and the second indication (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) during a scheduling of uplink physical resource blocks for a second mobile device (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), 
wherein first characteristics of the first mobile device and second characteristics of the second mobile device are similar characteristics (Yang et al., [0095] UEs belonging to the same UE type exhibit the same minimum peak EIRP and spherical coverage). 
Lim et al. - Jung et al. do not expressly disclose retaining, by the system, the first indication and the second indication as historical information.
Hafeez et al., for example from an analogous field of endeavor suggests retaining, by the system, the first indication and the second indication as historical information (Hafeez et al., [0076] the machine learning and reasoning component can infer activity and/or inactivity on beams, by obtaining knowledge about the possible actions and knowledge about historical information of which beams are usually inactive).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine retaining, by the system, the first indication and the second indication as historical information as taught by Hafeez et al. with the combined system of Lim et al. – Jung et al. in order to check for activity/inactivity in the primary and secondary beams (Hafeez et al., [0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.P./Examiner, Art Unit 2416 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416